Citation Nr: 9902934	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for residuals of a right 
thigh injury.

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  His DD-214 reflects that he was transferred to the 
Naval Reserve following discharge from active duty.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied claims for service 
connection for residuals of injury to the right thigh and for 
residuals of pneumonia.  The veteran appealed that decision 
to the Board.  

The record reflects that in November 1996, the veteran 
requested a hearing before the Board.  In response to the 
veterans request for a hearing, the RO notified the veteran 
in a January 1998 letter that a hearing had been scheduled 
for April 6, 1998.  The claims file notes that the veteran 
failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  In May 1998, the 
Board informed the veteran that a new hearing date of July 
30, 1998 was scheduled.  The claims file notes that the 
veteran failed to report for this hearing also, although the 
RO notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn and will proceed with the appeal on the basis of 
the current record.





CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has a current right thigh 
condition stemming from a fall while aboard ship during 
active service.  He also maintains that a right lung nodule 
is related to lobar pneumonia for which he was treated during 
active service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
presented evidence of well-grounded claims for service 
connection for residuals of injury to the right thigh and for 
residuals of pneumonia.


FINDINGS OF FACT

1.  There is no competent evidence of injury to the right 
thigh during active service or of any current right thigh 
disorder.  

2.  Although the record includes a current diagnosis of 
pulmonary nodule of the right lung, there is no competent 
evidence of a nexus between this disorder and the veterans 
active military service, to include an inservice lobar 
pneumonia infection.


CONCLUSION OF LAW

The veterans claims for service connection for residuals of 
injury to the right thigh and for residuals of pneumonia are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1997).  

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1997) are applicable where the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the United States Court of Veterans Appeals (Court) case law 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumption period, 
if continuity is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

I.  Service Connection for Residuals of a Right Thigh Injury.

The veteran's service medical records are negative for 
complaint of or treatment for a right thigh injury.  In April 
1956, he submitted a claim for service connection for 
numbness in the right thigh indicating that he had 
experienced right thigh numbness in June and July of 1954.  
He further reported that the right thigh pain was due to a 
fall and that he had been treated in sickbay aboard the USS 
Valley Forge.  

The veteran was informed in a letter from the RO dated in May 
1956 that his service medical records were negative for 
evidence of a right thigh condition.  He was also informed 
that if no further evidence were received in support of the 
claim within 60 days, the claim would be considered on the 
basis of the evidence of record.  Subsequently, in a letter 
dated in July 1956, the RO informed the veteran that because 
no evidence had been received, action had been taken to 
disallow the claim.  

The veteran's service medical records reflect that he 
submitted reports of medical history for the Naval Reserves 
in December 1957 and November 1958.  In these reports, he did 
not indicate any current health problems or a history of any 
relevant health problems.  

In June 1990, the veteran requested service connection for 
"numbness extending from the right hip to the right knee."  

In November 1993, the veteran reported that in 1955, while 
aboard the USS Coral Sea, he fell and injured his right 
thigh.  He reported that he was held over night in sickbay 
and was given medication.  He requested that VA obtain the 
ship's logs to verify the incident.  With his statement, the 
veteran attached a letter from National Archives and Records 
Administration (NARA) indicating that logs from the USS Coral 
Sea had been located and could be inspected during business 
hours at a specified location or that copies would be made 
available for a fee. 

In November 1995, the veteran reported to the RO that he 
could not afford to pay for the NARA records and asked the RO 
to obtain them.  He also reported that he had been seem 
privately by Dr. Joseph Tarpey.

Subsequently, the RO received private treatment reports from 
Joseph Tarpey, MD.  The reports note treatment at various 
times during the 1980's and 1990's.  Right knee pain and 
status post-right knee surgery were noted in February 1993; 
however, no disorders relevant to the right thigh were 
indicated.  

In December 1995, the veteran reported that VA treated his 
right thigh in 1956, shortly after separation from active 
service.  He reported that a private doctor, now deceased, 
also treated his thigh after active service; however, 
currently he was not under treatment for the right thigh and 
had not received any treatment for it for many years.

In February 1996, the veteran reported that he was injured in 
a fall in 1955 while aboard the USS Coral Sea while on a 
Mediterranean cruise.  

In April 1996, the veteran testified before an RO hearing 
officer that he recalled that he was aboard the USS Coral Sea 
and not the USS Valley Forge when he injured his thigh.  He 
testified that after active service, VA saw him for his right 
thigh a number of times but that he could not remember 
whether any X-rays were taken.  He reported that VA gave him 
aspirin for his right thigh numbness that seemed to occur 
chiefly during damp weather.  He testified that he currently 
still took that medicine when needed.

In May 1996, the veteran requested that VA assist in 
obtaining any relevant sick call reports from the USS Coral 
Sea.

In May 1996, the RO received VA outpatient treatment reports 
showing treatment at various times from 1956 to 1991; 
however, the reports are negative for a right thigh 
condition. 

In May 1996, the RO received a reply from the National 
Personnel Records Center (NPRC) indicating that available 
medical records from the USS Coral Sea were negative for the 
veteran.  The letter referred the RO to the US Navy.  
Subsequently, the RO sent a letter to the US Navy requesting 
any relevant sickbay reports. 

In June 1996, the veteran reported that he was treated 
between June and September 1955 aboard the USS Coral Sea.

In June 1996, the US Naval Historical Center reported that 
NARA currently stored all Navy sickbay records and that the 
request for information would be forwarded to that agency. 

In June 1996, NPRC forwarded the veteran's original service 
medical records to the RO.  These medical records did not 
contain any reports that had not been earlier submitted. 

In September 1996, the RO received a letter from NARA to the 
effect that Navy deck logs, in general, did not contain 
sickbay reports.  The letter also indicated that the deck 
logs from the USS Coral Sea were available for free 
inspection at their storage location in Maryland, or could be 
obtained for a fee.

In November 1996, the veteran reported that he learned that a 
fire at the VA clinic in Providence might have destroyed any 
record of his visits there for thigh treatment in 1956. 

As indicated above, the veteran's service medical records do 
not indicate that he injured his right thigh while aboard 
ship as claimed, or that he had any residuals at the time of 
the separation examination.  Indeed, the record presents no 
competent evidence that the veteran currently suffers from a 
right thigh disorder.  The record does reflect that the 
veteran first applied for service connection for right thigh 
numbness soon after separation from active service.  However, 
as the veteran was informed by the RO in 1956, there is no 
record of any such injury during active service.  Pursuant to 
the veteran's recent claim, however, the RO has made an 
effort to obtain any relevant records that the veteran has 
indicated might exist.  Any records obtained fail to support 
the claim, either in showing that the veteran injured his 
right thigh during active service, or that a right thigh 
disability currently exists.  In the absence of competent 
medical evidence of a current disability and of a nexus 
between that disability and active service, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran reported that he has not received any treatment 
for the right thigh in many years but that the residuals 
reportedly were felt during damp weather.  This might suggest 
some continuity of symptomatology.  However, even assuming 
arguendo that the injury occurred during active service as 
claimed, he has still not submitted any competent evidence 
relating any current symptomatology to active service.  For a 
claim involving continuity of symptomatology, there must be 
competent evidence relating such symptoms to active service.  
See Savage, at 498.

While the veteran may well believe that he has current right 
thigh condition that originated during active service, he is 
a layperson who has not been shown to possess the medical 
training and expertise necessary to offer competent evidence 
on a medical matter, such as a diagnosis or the etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore his testimony and 
assertions cannot be used by the Board to establish a 
diagnosis or etiology of a claimed condition.  In this 
regard, the Board emphasizes that a well-grounded claim must 
be supported by competent evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

II.  Service Connection for Residuals of Pneumonia

The veterans service medical records show that upon entry 
into active service in January 1954, there were no relevant 
abnormalities.  A chest X-ray was negative at that time.  The 
veteran was hospitalized for lobar pneumonia in December 
1955.  A chest X-ray showed clouding in the right lung field 
that was interpreted as an area of pneumonia.  Three days 
later, an examiner noted good response to penicillin.  Six 
days after that, an examiner noted no further symptoms and 
noted that the veteran's medication would be discontinued.  A 
few days later, the veteran underwent a separation 
examination and a chest X-ray.  The chest X-ray was negative 
and the examination report is negative for any relevant 
abnormalities.

In April 1956, the veteran submitted a claim for service 
connection for pneumonia, chest pain, and for numbness in the 
right thigh (discussed above).  He indicated that he had 
pneumonia during December 1995 and January 1956, and chest 
pain in January 1956. 

The veteran was informed in a letter from the RO dated in May 
1956 that evidence of symptoms of pneumonia since discharge 
was required and that he should submit any evidence on the 
matter within the next 60 days.  Subsequently, in a letter 
dated in July 1956, the RO informed the veteran that because 
no evidence had been received, action had been taken to 
disallow the claim.  

The claims files also reflect that the veteran submitted 
reports of medical history for the Naval Reserves in December 
1957 and November 1958.  He did not indicate a history of any 
relevant health problems on these reports.

In November 1995, the veteran requested service connection 
for residuals of pneumonia.  In connection with the claim, 
the veteran indicated that he had received VA treatment in 
Providence for many years and also that a private doctor 
found a lung spot from pneumonia about 15 or 20 years 
earlier.  

Subsequently, the RO received private treatment reports from 
Joseph Tarpey, MD.  The reports note treatment at various 
times during the 1980's and 1990's.  In 1982, Dr. Tarpey 
reported that the veteran had a lung nodule that had first 
been found by a VA examiner several months earlier.  A 
January 1983 report notes that the nodule was in the right 
upper lung and had not increased in size since it was 
discovered over a year earlier.  In February 1994, the nodule 
was shown by magnetic resonance imaging (MRI) to be benign.  
At various times in 1995, chest pain due to coronary artery 
disease was noted.  Anxiety, depression, arthritis, and 
hypertension were also reported.  

In December 1995, the veteran reported that his active duty 
discharge was delayed for two to three weeks because of 
hospitalization for pneumonia.  He recalled that about 15 to 
20 years earlier, VA X-rays had shown a spot on the lung. 

In April 1996, the veteran testified before an RO hearing 
officer that Dr. Tarpey had treated him since the 1970's or 
1980's.  He testified that VA doctors first found a lung spot 
and told him that it was "service-connected." 

In May 1996, the RO received VA treatment reports showing 
treatment at various times from 1956 to 1991.  A September 
1956 report notes that VA hospitalized the veteran for three 
days for chills and fever.  A September 1956 chest X-ray 
showed a normal chest.  A final diagnosis of infectious 
mononucleosis was given.  The VA hospital report further 
indicated that following treatment for pneumonia during 
active service, the veteran apparently developed a "biologic 
false positive" for syphilis and had considerable difficulty 
getting discharged from active service.  The report indicates 
that the false positive serology eventually reverted to 
negative serology and the veteran was released from active 
service without further delay.  The hospitalization report 
notes that, under these circumstances, the veteran's 
pneumonia was most likely an "atypical pneumonia."  An August 
1969 chest X-ray was negative, as was a December 1974 chest 
X-ray.  An October 1981 VA hospitalization report reflects 
that the veteran had a severe cold in January 1981 that 
lasted two to three months.  A routine chest X-ray following 
the severe cold showed a pulmonary nodule on the right lung.  
An examiner noted that the veteran had smoked one pack of 
cigarettes per day for the previous 20 years.  The veteran 
underwent bronchoscopy in October 1981 and the nodule proved 
to be pathologically benign.  Subsequent reports have 
followed the essentially unchanged pulmonary nodule.  

As indicated above, the service medical records reflect that 
the veteran had lobar pneumonia during active service.  
Significantly, however, this was shown to be an acute 
infection that responded well to antibiotics and resolved 
with no residuals.  A separation examination chest X-ray 
taken about two weeks after the onset of the infection was 
negative.  Moreover, chest X-rays taken in the 1960's and 
1970's showed that the lungs were normal.  The competent 
medical evidence of record does not relate a right lung 
nodule, first shown in 1981 (some 25 years after separation 
from active service) to any incident of pneumonia during 
active service.  While the veteran reported chest pains and 
residuals of pneumonia shortly after separation from active 
service, he never submitted any competent medical evidence of 
a disability associated with these symptoms.  Moreover, he 
has not alleged nor does the record suggest continuity of 
symptomatology during the following 25 years until the nodule 
was first shown.  However, even if continuity of 
symptomatology were shown, the records still is devoid of 
competent medical evidence of a nexus between a current 
disability and the veteran's in-service pneumonia.  In the 
absence of competent medical evidence of a nexus between the 
current disability and active service, there can be no valid 
claim.  See Brammer, 3 Vet. App. at 225.

While the veteran may well believe that he has residuals of 
pneumonia, he is a layperson who has not been shown to 
possess the medical training and expertise necessary to offer 
competent evidence on a medical matter, such as a diagnosis 
or etiology of a claimed medical condition.  See Espiritu, 
2 Vet. App. at 494-5.  In this regard, the Board emphasizes 
that a well-grounded claim must be supported by competent 
evidence, not merely allegations.  See Tirpak, 2 Vet. App. at 
611.  

Moreover, while the veteran maintains that a VA doctor once 
told him that the lung nodule was related to pneumonia, a 
careful search of the claims file does not reveal any such 
opinion.  The Court has held that a laymans account, 
filtered through a laymans sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute the medical evidence required to 
render a claim well-grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  In this respect, the Board also notes 
that the veteran reported that he had been "held over" at the 
time of separation because of his pneumonia.  However, the 
medical evidence indicates that the veteran's course of 
treatment for pneumonia just days prior to his separation 
examination caused a temporary false positive for syphilis, 
and for that reason his separation was delayed until his 
serology returned to normal.  Therefore, the Board does not 
find that this, in itself, is any reason to question the 
separation examination report that showed no evidence of 
residuals of pneumonia 

In the absence of competent evidence to support the claims 
for service connection for residuals of a right thigh injury 
and for residuals of pneumonia, these claims must be denied 
as not well grounded.  As such, the VA is under no duty to 
assist the veteran in developing the facts pertinent to these 
claims.  See Epps, 126 F.3d at 1468.  Furthermore, the Board 
is aware of no circumstances in this matter that would put VA 
on notice that any additional relevant evidence may exist 
which, if obtained, would well-ground either of the claims 
for service connection.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  In addition, the Board is 
satisfied that any duty to notify the claimant to assist in 
obtaining any relevant records under 38 U.S.C.A. § 5103(a) 
has been satisfied.  See Robinette, 8 Vet. App. at 77-78.  


ORDER

In the absence of evidence of well-grounded claims, service 
connection for residuals of a right thigh injury and for 
residuals of pneumonia is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
